TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00443-CV



  Susan Combs, Comptroller of Public Accounts of the State of Texas; and Greg Abbott,
                 Attorney General of the State of Texas, Appellants

                                                 v.

                              El Paso Electric Company, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
       NO. D-1-GN-09-001489, HONORABLE RHONDA HURLEY, JUDGE PRESIDING



                             MEMORNDUM OPINION


               Appellants Susan Combs, Comptroller of Public Accounts of the State of Texas,

and Greg Abbott, Attorney General of the State of Texas, have filed an unopposed motion to dismiss

this appeal, informing this Court that they no longer wish to pursue the appeal. We grant the motion

and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).




                                              J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Dismissed on Appellants’ Motion

Filed: December 1, 2010